Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 19 and 20 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knorr, Sebastian (US-20170109931-A1, hereinafter simply referred to as Knorr).

Regarding independent claims 1, 19 and 20, Knorr teaches:
A computer-implemented method (See at least Knorr, ¶ [0097], FIG. 13), comprising: detecting, using a processor (See at least Knorr, ¶ [0238], "…processing device…"), one or more faces having threshold skin tone (e.g., skin color/reflectance properties in Knorr) within a scene (See at least Knorr, ¶ [0007], FIGS. 1 – 3 & 5, "…providing image information of a human face captured by a first camera…"); based on the detected one or more faces (See at least Knorr, ¶ [0007, 0016], FIGS. 1 – 3 & 5, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…"), segmenting, using the processing, the scene into one or more face regions and one or more non-face regions (See at least Knorr, ¶ [0007, 0016, 0087], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…"); constructing a model of the one or more faces based on a depth map (e.g., depth information in Knorr) and a texture map (e.g., texture information – tattoo, beard, hair in Knorr) (See at least Knorr, ¶ [0007, 0016, 0087, 0101], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…" Also see at least ¶ [0053]), the depth map including at least spatial data (e.g., 3D map/mesh/translation in Knorr) of the one or more faces (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0053]), and the texture map includes surface characteristics (e.g., texture information – tattoo, beard, hair in Knorr) of the one or more faces (See at least Knorr, ¶ [0007, 0016, 0087, 0101], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…" Also see at least ¶ [0053]); capturing, using a camera, one or more images of the scene based on the model (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0053]); and in response to the capturing, processing, using the processor, the one or more face regions to generate a final image (e.g., final image 102 (FIG. 1) in Knorr) (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0053]).
Knorr teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Knorr taught in separate embodiments for the desirable and advantageous purpose of providing a method of representing a virtual object in a view of a real environment which is capable of enhancing applicability of an augmented reality application, particularly in environments with unknown lighting conditions, as discussed in Knorr (See ¶ [0006]); thereby, helping to improve the overall system robustness by providing a method of representing a virtual object in a view of a real environment which is capable of enhancing applicability of an augmented reality application, particularly in environments with unknown lighting conditions.

Regarding dependent claim 2, Knorr teaches:
wherein the threshold skin tone is a predefined average intensity (e.g., average light color/intensity in Knorr) (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0053]).

Regarding dependent claim 3, Knorr teaches:
wherein the predefined average intensity is based on the one or more face regions (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0053, 0120, 0136]).

Regarding dependent claim 4, Knorr teaches:
wherein the device is operable such that the one or more images include at least one high dynamic range (HDR) image (e.g., high-dynamic range in Knorr) (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0053, 0120, 0136]).

Regarding dependent claim 5, Knorr teaches:
wherein the device is operable such that the one or more images include two or more images such that a first image of the two or more images is exposed so that a median intensity of the one or more face regions defines a mid-point intensity (e.g., computing a value of a characteristic of light based on a mathematic method, particularly at least one of averaging in Knorr) of the first image (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136]), and a second image of the two or images is exposed so that a median intensity of the one or more non-face regions defines a mid-point intensity of the second image (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136]).

Regarding dependent claim 6, Knorr teaches:
wherein the device is operable such that the processing includes processing the one or more non-face regions and applying an HDR effect (e.g., high-dynamic range in Knorr) by blending, using a strength coefficient (e.g., computing a value of a characteristic of light based on a mathematic method, particularly at least one of averaging, probability maximization in Knorr), the first image and the second image (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136]).

Regarding dependent claim 7, Knorr teaches:
wherein the device is operable such that the capturing is of a video stream (e.g., video sequence in Knorr) (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136]).

Regarding dependent claim 8, Knorr teaches:
wherein the device is operable such that the processing includes applying a local equalization on pixels (e.g., mapping measured pixel intensity values in Knorr) within the one or more face regions (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136, 0174]).

Regarding dependent claim 9, Knorr teaches:
wherein the device is operable such that a model is constructed of one or more individuals depicted within the scene based on a depth map and at least one visual image (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136, 0174]).

Regarding dependent claim 10, Knorr teaches:
wherein the depth map and the texture map are used to construct a three-dimensional (3D) model (e.g., 3D face model in Knorr) of the one or more faces (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136, 0174])
Regarding dependent claim 11, Knorr teaches:
wherein the at least one visual image includes a surface texture (e.g., texture information – tattoo, beard, hair in Knorr) (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136, 0174]).

Regarding dependent claim 12, Knorr teaches:
wherein the surface texture includes one or more features (e.g., texture information – tattoo, beard, hair in Knorr) associated with each of the one or more faces (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136, 0174]).

Regarding dependent claim 13, Knorr teaches:
wherein the device is operable such that the segmenting includes a transition region between the one or more face regions and the one or more non-face regions (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136, 0174]).



Regarding dependent claim 14, Knorr teaches:
wherein the surface characteristics (e.g., texture information – tattoo, beard, hair in Knorr) include facial hair (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0120, 0136, 0174]).

Regarding dependent claim 15, Knorr teaches:
wherein the device is operable such that a lighting gradient (e.g., incident light in Knorr) is used to modify post-processing lighting conditions on the one or more faces (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0082-0083, 0119, 0120, 0136, 0174]).

Regarding dependent claim 16, Knorr teaches:
wherein the device is operable to further execute the instructions to correct (e.g., via radiometric calibration in Knorr) a color of light associated with skin tone associated with each of the one or more faces based on a measurement of an ambient lighting color balance (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0082-0083, 0120, 0136, 0174, 0197]).



Regarding dependent claim 17, Knorr teaches:
wherein the device is operable to further execute the instructions to create a texture map which selectively modifies contrast of the scene to correct for skin tone associated with each of the one or more faces (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0082-0083, 0120, 0136, 0174, 0197]).

Regarding dependent claim 18, Knorr teaches:
wherein the device is operable such that a histogram (e.g., average intensity in Knorr) associated with the final image shows correct exposure data for the scene (See at least Knorr, ¶ [0007, 0016, 0087, 0101, 0184], FIGS. 1 – 3, 5 & 9, "…providing image information of a human face captured by a first camera…", "…the at least one human face specific characteristic comprises at least one of the following: a generic 3D face model, a geometry of at least part of a face, a material property of at least part of a face, a color of at least part of a face, a radiance transfer property of at least part of a face, a reflection property of at least part of a face…", "…The image 902 is segmented in step SP 904 (segmentation procedure, for example based on depth information) into the user part 905 showing the user and the background part 906 showing the background environment…", "…A human face specific characteristic could, for example, be a learned or modelled average skin color in a particular face region…", "…Virtual cameras may map an object in 3D space onto a 2D space. For example, a virtual camera could map a 3D object onto a 2D image plane…" Also see at least ¶ [0037, 0053, 0082-0083, 0120, 0136, 0174, 0197]).

















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666